Calhoon, J..,
delivered the opinion of the court.
From the will in this record, which the reporter will publish in full, considered in the light of the surroundings of the testatrix at the time she made it, we conclude that her intent was that the money legacies were to be satisfied out of the lands specifically devised. This is not a case where a testator left money or personalty sufficient to satisfy pecuniary bequests. Miss Stuart had neither, and knew she had neither, and it cannot be supposed that, on her deathbed, only two days before she ceased to breathe, she had the purpose to perpetrate a ghastly joke. Clotilde v. Lutz (Mo. Sup.), 57 S. W., 1018; 50 L. R. A., 847; Davidson v. Coon (Ind.), 25 N. E., 601; 9 L. R. A., 584.

Affirmed.